Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08-11-2021 has been entered and considered.
Claims 1 and 7-20 are pending in the current application.
Claims 1 and 7-20 remain rejected as discussed below.
Claims 2-6 are rejected as indicated below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2017/0201968) in view of Liu et al (US 2017/0367030). Hereinafter referred to as Nam and Liu.
Regarding claims 1 and 14. Nam discloses a time-frequency resource allocation apparatus for an access signal (see at least figure 1 and paragraphs [0234] and [0267]: UE receive from BS 102 initial access signals and configuration of OFDM using default numerology),
Nam discloses all the limitations of the claimed invention with the exception the control signaling is transmitted in an allocated time-frequency resource or a range of time-frequency resources, and the processor circuitry further indicates, via a broadcast message, the time-frequency resource or the range of time-frequency resources for transmitting the control signal. However, Liu, from the same field of endeavor, teaches control signaling is transmitted in an allocated time-frequency resource or a range of time-frequency resources (see at least figure 5), and the processor circuitry further indicates, via a broadcast message, the time-frequency resource or the range of time-frequency resources for transmitting the control signal (see at least paragraph [0021]) and access signal is a system message (see figure 5). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Liu into the communication method of Nam for the purpose of processing UE access. 
Regarding claim 15. Nam in view of Liu discloses an apparatus wherein, if the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the control signaling is transmitted via different numerologies and the access signal is transmitted via common numerologies, or if the control signaling is transmitted via different numerologies and the access signal is transmitted via different numerologies, the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 16. Nam in view of Liu discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 7. Nam in view of Liu discloses an apparatus wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted by using common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted via different numerologies, the broadcast message transmitted by the transmitting unit comprises: information for deriving a position or a range of allocated time-frequency resources used to transmit the control signaling, and the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 8. Nam in view of Liu discloses an apparatus wherein the broadcast message transmitted by the transmitting unit further comprises: information 
Regarding claim 9. Nam in view of Liu discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 18. Nam in view of Liu discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, and the transmitting unit periodically or aperiodically transmits the unfrequently changed information and the frequently changed information via same broadcast message (Nam disclosure is related to mobile network which requires dynamic parameter adjustments). 
Regarding claim 19. Nam in view of Liu discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, the transmitting unit transmits the unfrequently changed information and the frequently changed information via different broadcast messages, and the transmitting unit periodically transmits the unfrequently changed information via a first broadcast message, and periodically or aperiodically transmits the frequently changed information via a second broadcast message (Nam disclosure is related to mobile network which requires dynamic parameter adjustments). 
Regarding claim 20. Nam in view of Liu discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, and the transmitting unit periodically or aperiodically transmits the .

Claims 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Liu and further in view of Tsai et al (US 2017/0332359).
Regarding claims 10 and 17. Nam in view of Liu discloses all the limitations of the claimed invention with the exception of wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via common 
Regarding claim 11. Nam in view of Liu in view of Tsai discloses an apparatus wherein the broadcast message transmitted by the transmitting unit further comprises: information for indicating a numerology for transmitting the control signaling (see at least figure 1 and paragraphs [0234] and [0267]) (Tsai: see at least paragraph [0146]).
Regarding claim 12. Nam in view of Liu discloses all the limitations of the claimed invention with the exception of wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted via common numerologies, the broadcast message transmitted by the transmitting unit comprises: information for deriving a position or a range of allocated time-frequency resources used to transmit the control signaling and information for indicating a numerology used to transmit the control signaling, and the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal. However, Tsai, from the same field of endeavor, teaches that in 5G information for deriving a position or a range of allocated time-frequency resources used to transmit the control signaling and information for indicating a numerology used to transmit the control signaling, and the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal (see at least paragraph [0146]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tsai, as indicated, into the communication method of Nam in view of Liu for the purpose of providing more flexibility and improve user’s experience.
Regarding claim 13. Nam in view of Liu in view of Tsai discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]) (Tsai: see at least paragraph [0146]).
Response to Arguments
.Applicant’s arguments with respect to claim(s) 1 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476